Exhibit 10.2

FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

        This First Amendment to Registration Rights Agreement (this “First
Amendment to Registration Rights Agreement”) is made as of this 31st day of
December, 2003, between ASCENT ASSURANCE, INC. (the “Company”) and SPECIAL
SITUATIONS HOLDINGS, INC. – WESTBRIDGE (“SPV”).

WITNESSETH

        WHEREAS, the Company and SPV are parties to a Registration Rights
Agreement dated as of March 24, 1999 (the “Registration Rights Agreement”),
providing, subject to the terms and conditions thereof, for the registration
under the Securities Act of Registrable Securities owned by Holders; and

        WHEREAS, the parties have entered into the Exchange Agreement dated as
of December 31, 2003 providing, among other things, for the amendment to the
Registration Rights Agreement contemplated hereby;

        NOW, THEREFORE, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the adequacy of which is
hereby acknowledged, and subject to the terms and conditions hereof, the parties
hereto hereby agree as follows:

        Section 1. Definitions. Except as otherwise defined in this First
Amendment to Registration Rights Agreement, terms defined in the Registration
Rights Agreement are used herein as defined therein.

        Section 2. Amendments. The Registration Rights Agreement shall,
effective as of the date hereof, be amended as follows:

        2.1.        Registration Rights Agreement References. References in the
Registration Rights Agreement (including references to the Registration Rights
Agreement as amended hereby) to “this Agreement” (and indirect references such
as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be
references to the Registration Rights Agreement as amended hereby.

        2.2.        Definitions. (a) Section 1(b) of the Registration Rights
Agreement shall be amended by adding the following new definition in
alphabetical order:

          “Series B Preferred Stock” means the Series B Convertible
Participating Preferred Stock, par value $.01 per share, of the Company.


    (b)        The definition of “Registrable Securities” contained in
Section 1(b) of the Registration Rights Agreement shall be amended by:


    (i)        Adding to the end of clause (iii) thereof, before the word “and”,
the following phrase: “or any shares of Common Stock issued upon conversion of
shares of Series B Preferred Stock”; and


    (ii)        Adding to the last sentence thereof, after the words “Preferred
Stock” in the two places that such words appear in such sentence, the following
words: “or the Series B Preferred Stock”.


        Section 3. Miscellaneous. Except as herein provided, the Registration
Rights Agreement shall remain unchanged and in full force and effect. This First
Amendment to Registration Rights Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same document. This First Amendment to Registration Rights Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of Delaware, without regard to the principles of conflicts of laws
thereof, as if it were a contract between the Company and SPV made and to be
performed entirely within that State.

        IN WITNESS WHEREOF, the parties hereto have caused this First Amendment
to Registration Rights Agreement to be duly executed and delivered as of the day
and year first above written.


  ASCENT ASSURANCE, INC.       By:    Patrick J. Mitchell                    
          Patrick J. Mitchell
          Chief Executive Officer



  SPECIAL SITUATIONS HOLDINGS, INC. – WESTBRIDGE       By:    Alan
Freudenstein                    
          Alan Freudenstein
          President

